Citation Nr: 0209359	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right foot cold injury residuals.

2.  Entitlement to an increased (compensable) evaluation for 
left foot cold injury residuals.

(The issue of entitlement to service connection for residuals 
of right inguinal hernia repair is the subject of additional 
development undertaken separately by the Board.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating action rendered in May 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That rating action was rendered 
following a Board remand pertaining to issues that are not 
currently before the Board.  In September 2000, the Board 
remanded the claims identified on the first page of this 
decision; the requested actions have been completed, and the 
case is again before the Board for appellate consideration of 
those claims.

In July 2000, a personal hearing was held before the 
undersigned Member of the Board, sitting at the RO in St. 
Petersburg.

The Board is undertaking additional development on the issue 
of service connection for a right inguinal hernia pursuant to 
authority granted by 67 Fed. Reg. 3099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed the Board will provide notice of the development as 
required by Rule of Practice 903.  (67) Fed. Reg. 3,009, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. §20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for increased ratings has 
been obtained by VA; all matters pertinent to VCAA have been 
satisfactorily addressed.

2.  Right foot cold injury residuals are primarily 
asymptomatic.

3.  Left foot cold injury residuals are primarily 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for right foot cold injury residuals are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.104, 
Diagnostic Code 7122 (both prior to, and as of, August 13, 
1998).

2.  The criteria for an increased (compensable) evaluation 
for left foot cold injury residuals are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 
7122 (both prior to, and as of, August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist/Notify

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that compensable evaluations for cold 
injury residuals of the feet could be awarded.  Such action 
was accomplished by means of denials of his claims issued by 
the RO in May 1999 and November 1999, the Board remand of 
September 2000, and the Supplemental Statement of the Case 
issued in January 2002.  These documents informed him of the 
relevant criteria, and evidence needed in order to grant 
compensable evaluations for residuals of cold injuries to the 
feet.  He was also notified of evidence needed through 
letters from VA dated in October 2000 and November 2001 
seeking additional evidence.  In view of these actions by VA, 
the Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In the case at hand, the 
appellant has not referenced any obtainable evidence not of 
record that might aid his claim.  As discussed above, VA has, 
through Board remand and letters from both the Board and the 
RO, requested that additional information be furnished.  No 
evidence was received, subsequent to the Board's remand and 
the several letters from the RO, from either the appellant or 
his representative; the Board must therefore conclude that 
all pertinent evidence has been obtained, and that no further 
development of the case is warranted.  

VA has satisfied its duties to notify and assist the 
appellant in this case.  The case is ready for review by the 
Board without prejudice to the appellant.  Bernard v. Brown, 
supra.

II.  Increased (Compensable) Evaluations for Cold Injury 
Residuals of Each Foot

Service connection for a disability characterized as 
chilblains of the feet, bilateral, was granted by the New 
York, New York, RO in May 1946; a zero percent rating was 
assigned.  In May 1999, pursuant to the veteran's current 
claim for compensation, the St. Petersburg RO assigned 
separate evaluations for each foot, as shown on the first 
page of this decision.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991).  

During the course of this appeal, the criteria by which cold 
injury residuals are evaluated were revised.  Prior to August 
13, 1998, a 10 percent rating for residuals of frozen feet 
(immersion foot) contemplated mild symptoms; a noncompensable 
evaluation was appropriate, with the application of 38 C.F.R. 
§ 4.31, for symptoms that were found to be less than mild.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (prior to August 13, 
1998); see 63 FR 37779, July 14, 1998.  As of August 13, 
1998, a 10 percent rating contemplated arthralgia or other 
pain, numbness, or cold sensitivity; a noncompensable 
evaluation was appropriate for symptoms that did not satisfy 
those criteria, under 38 C.F.R. § 4.31.

In situations in which rating criteria were revised during 
the pendency of an appeal, the United States Court of Appeals 
for Veterans Claims has held that VA is to apply those 
criteria that are more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the instant case, 
following review of the evidence, the Board finds that 
neither diagnostic criteria are more favorable to the 
veteran, and will accordingly consider the veteran's claim 
for compensable evaluations for cold injury residuals of each 
foot under both rating standards.

The report of a September 1999 VA examination shows that the 
veteran complained of swelling of the feet in cold weather, 
resolved by bedrest with elevation of the feet.  The examiner 
found that "there is absolutely no clinical finding which 
could in anyway (sic) be associated with or related to cold 
injury."  Likewise, the report of a November 2001 VA 
examination indicates that the veteran cited occasional 
nocturnal burning of the plantar aspect of each foot.  On 
examination, however, the skin of each foot was warm, dry, 
and completely intact.  There was no evidence of 
hyperhidrosis, numbness, or paresthesias, nor was there any 
evidence of frostbite scars.  Color and skin temperature were 
normal, and there was no evidence of edema or muscle atrophy.  
The skin was "bone dry," and the texture was smooth.  There 
was no evidence of ulceration.  The nails were completely 
normal in appearance.  Reflexes were essentially normal, and 
sensation to pinprick was bilaterally equal and normal.  
There was no evidence of numbness of the skin of the lower 
extremities, and gait was essentially normal.  Peripheral 
pulsations throughout both lower extremities were of 
excellent quality, and were equal bilaterally.

These two VA examination reports comprise the clinical record 
with regard to the veteran's claim for compensable 
evaluations for cold injury residuals of the feet, with 
reference to the current appeal; he has not indicated that he 
has been accorded treatment for purported foot problems, or, 
as noted above, that there are any other records extant.  
Neither of these examination reports show that there is any 
foot problem currently manifested that can be considered a 
residual of a cold injury; to the contrary, both reports show 
that there were, in fact, no identifiable foot problems at 
all.  While the veteran testified at his personal hearing 
that he periodically experienced foot problems, it must be 
emphasized that no such problems were discerned on either VA 
examination.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claims 
for compensable evaluations for cold injury residuals of each 
foot, under either applicable rating criteria.


ORDER

An increased (compensable) evaluation for right foot cold 
injury residuals is denied.  

An increased (compensable) evaluation for left foot cold 
injury residuals is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

